EXHIBIT 10(o)

PERFORMANCE-BASED COMPENSATION AGREEMENT

THIS AGREEMENT, dated as of the 1st day of January, 2001, between FAHNESTOCK
VINER HOLDINGS INC. ("Holdings") and ALBERT G. LOWENTHAL ("Lowenthal").

W I T N E S S E T H :

WHEREAS, Lowenthal is employed by Fahnestock & Co. Inc., a wholly-owned
subsidiary of Holdings (the "Company"), and Holdings as their respective Chief
Executive Officer and serves as Chairman of their respective Boards of
Directors; and

WHEREAS, the Compensation and Stock Option Committee (the "Committee") of the
Board of Directors of Holdings (the "Board") has determined that it is in the
best interests of the Company and Holdings to provide a portion of the
compensation for Lowenthal’s services during the Term hereof in a manner that
aligns the compensation of Lowenthal with the performance of the Company and
Holdings, the long-term interests of the shareholders of Holdings and the
compensation paid to other chief executive officers of comparable financial
service companies;

NOW, THEREFORE, in consideration of the premises set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Holdings and Lowenthal agree as follows:

1. Definitions.

(a) Class A Stock means the Class A non-voting shares of Holdings.

(b) Market Value of a share of Class A Stock as of a determination date means
its closing price on the New York Stock Exchange on such date or, if such date
is not a trading day, on the trading day next preceding such determination date.

(c) Performance Award means the written performance goal established with
respect to a Performance Year pursuant to Section 2.

(c) Performance Award Amount means the amount of performance-based compensation
determined pursuant to the terms of a Performance Award.

(d) Performance Year means a calendar year during the Term.

(e) Term means the period commencing on January 1, 2001 and ending on December
31, 2005.

2. Performance Awards.

On or before the 90th day of each Performance Year, the Committee shall
establish a written performance goal (the "Performance Award") with respect to
such Performance Year. Such Performance Award shall be in the form of a written
formula pursuant to which the Performance Award Amount shall be determined based
upon the degree of attainment in such Performance Year of targets expressed in
terms of one or more of the following factors: Holdings’ return on equity,
Holdings’ consolidated net profit, and the increase in the Market Value of a
share of Class A Stock from the date the Committee establishes the performance
goal (or, if later, January 1 of the Performance Year) to December 31 of the
Performance Year. Except to the extent otherwise provided in this Agreement, the
Company shall pay Lowenthal in cash the Performance Award Amount within five (5)
days after the Committee’s certification for each goal in accordance with
Section 3 following the end of each Performance Year.

3. Administration.

The procedures with respect to Performance Awards made under this Agreement
shall be administered by the Committee. The Committee shall at all times consist
of two or more members and shall be constituted in such a manner as to satisfy
the requirements of applicable law, the provisions of Rule 16b-3 under the
Securities Exchange Act of 1934 or any successor rule, and the provisions of
Section 162(m)(4)(C)(i) of the Internal Revenue Code of 1986, as amended (the
"Code"). The Committee shall have full power and authority to grant awards
hereunder and to administer and interpret this Agreement and to adopt such
rules, regulations and guidelines as it deems necessary or advisable to give
effect to the purpose and intent of this Agreement. Prior to payment of any
Performance Award payable hereunder with respect to any Performance Year the
Committee shall certify as to the degree to which the performance goals
underlying the Performance Award have been attained for such Performance Year.
Certification by the Committee shall be made within ten (10) days after
Holdings’ issuance of its annual audited financial statements with respect to
each Performance Year.

4. Performance Award Amount Limitation.

In no event may the Performance Award Amount with respect to any Performance
Year during the Term exceed $5,000,000.

5. Termination of Employment.

(a) If prior to the end of a Performance Year Lowenthal’s employment with the
Company or Holdings terminates for any reason (including death or permanent
disability) other than the termination of his employment for Cause (as defined
in subsection (b)), in lieu of any payments otherwise payable under this
Agreement with respect to such Performance Year Lowenthal or his estate, within
five (5) days after the Committee’s certification in accordance with Section 3
following the end of the Performance Year in which termination occurs, shall be
paid the sum of the following: (i) the amount that would be owed to Lowenthal
with respect to the Performance Award (other than the portion thereof described
in clause (ii) ) for such Performance Year multiplied by a fraction, the
numerator of which is the number of actual days of the year to the date of such
termination and the denominator of which is 365, and (ii) with respect to the
portion (if any) of the Performance Award attributable to appreciation in the
Market Value of Class A Stock, the amount that would be owed to Lowenthal with
respect to the stock appreciation amount using the Market Value of the Class A
Stock on such termination date rather than December 31 of the Performance Year;
provided, however, that any such payment of a Performance Award Amount shall be
subject to the limit set forth in Section 4 and the prior certification of the
Committee as set forth in Section 3.

(b) If prior to the end of a Performance Year, Lowenthal’s employment is
terminated for Cause, his right to receive any payment under this Agreement with
respect to such Performance Year shall be forfeited. For purposes of this
Agreement, "Cause" means (i) conviction of a felony involving theft or moral
turpitude, or (ii) a determination by the Board that Lowenthal has engaged in
conduct that constitutes willful gross neglect or willful gross misconduct with
respect to his duties which results in material economic harm to Holdings or the
Company; provided, however, that for purposes of determining whether conduct
constitutes willful gross misconduct, no act on Lowenthal’s part shall be
considered "willful" unless it is done by him in bad faith and without
reasonable belief that his action was in the best interests of Holdings and the
Company.

6. Deferral Election.

Notwithstanding anything to the contrary herein, to the extent that Lowenthal
makes an election in accordance with the terms of the Fahnestock & Co. Inc.
Executive Deferred Compensation Plan (the "Plan") to defer payment of all or a
portion of a Performance Award Amount, such deferred portion (together with
interest and earnings thereon as determined pursuant to the terms of the Plan)
to be paid at the time and in the manner provided under the Plan.

7. Effectiveness of Agreement.

This Agreement shall be effective as of the date of its adoption by the
Committee, subject to approval thereof at a meeting of shareholders by the
holders of a majority of the Class B voting shares of Holdings (the "Class B
Shares") present and entitled to vote at the meeting. This Agreement replaces
the Performance-Based Compensation Agreement between Holdings and Lowenthal
dated as of March 25, 1997, which shall be of no further force and effect after
December 31, 2000 except as it applies to performance years ending on or before
such date.

8. Interpretation.

No provision of this Agreement may be altered or waived except in a writing
executed by the parties hereto. This Agreement constitutes the entire agreement
between the parties hereto and no party shall be bound by any warranties,
representations or guarantees, except as specifically set forth in this
Agreement. This Agreement shall be interpreted under the law of the State of New
York without giving effect to the conflict of law provisions thereof.

9. Arbitration.

Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement which cannot be resolved by Lowenthal and Holdings
shall, at the instance of either Lowenthal or Holdings, be submitted to
arbitration in accordance with New York law and the procedures of the New York
Stock Exchange. The determination of the arbitrator shall be conclusive and
binding on Holdings and Lowenthal and judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

10. Assignability.

The respective rights and obligations of Lowenthal and Holdings under this
Agreement shall inure to the benefit of and be binding upon the heirs and legal
representatives of Lowenthal and the successors and assigns of Holdings.

IN WITNESS WHEREOF, Holdings and Lowenthal have executed this Agreement as of
the day and year first above written.

FAHNESTOCK VINER HOLDINGS INC.
By: [signed: E.K. Roberts]
Name: Elaine K. Roberts
Title: President

 

[signed: A.G. Lowenthal]
Albert G. Lowenthal, individually

 

 

 